Citation Nr: 9911033	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-29 455 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to April 1, 1997, for 
award of dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from December 1965 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) awarded DIC to the appellant effective 
from April 1, 1997.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1997.

2.  The appellant applied for DIC on April 28, 1997.

3.  DIC was awarded effective April [redacted], 1997.

4.  Payment of DIC began from May 1, 1997.


CONCLUSION OF LAW

An effective date prior to April [redacted], 1997, for 
entitlement to DIC is not warranted.  38 U.S.C.A. 
§ 5110(d)(1) (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has observed that the use of the 
statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive. Therefore, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED. R. 
CIV. P. 12(b)(6).

In this case, the facts are not in dispute.  The veteran died 
on April [redacted], 1997.  The appellant filed her claim for 
DIC on April 28, 1997.  The RO found that the veteran's death 
was service-connected, and awarded the appellant entitlement 
to DIC effective from the first day of the month in which the 
veteran died, that is, April [redacted], 1997.  She began to 
receive payment of DIC from May 1, 1997.

By statute, an earlier effective date for the award of 
entitlement to DIC cannot be allowed.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim for DIC shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable exception is found at 38 U.S.C.A. 
§ 5110(d)(1), which provides that the effective date of an 
award of DIC for which application is received within one 
year from  the date of death shall be the first day of the 
month in which death occurred.  Thus, there is no basis upon 
which to assign an effective date for DIC earlier than the 
date of the veteran's death, which was the date assigned in 
this case.

The appellant is apparently asserting that payment of DIC 
benefits should have commenced on April [redacted], 1997, 
rather than on May 1, 1997.  Payment of monetary benefits is 
governed by 38 U.S.C.A. § 5111, rather than by 38 U.S.C.A. 
§ 5110.  Under 38 U.S.C.A. § 5111(a), notwithstanding section 
5110 or any other provision of law, payment of monetary benefits 
based on an award of DIC may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the award became effective.  There is an 
exception in 38 U.S.C.A. § 5111(c) for payments pursuant to 
38 U.S.C.A. § 5310.  However, this does not apply in the case 
before the Board, as the veteran was not in receipt of 
compensation benefits, under Chapter 11, or pension benefits, 
under Chapter 15, of title 38, United States Code.  Thus, 
payment of the appellant's DIC benefits properly began from 
May 1, 1997.

The Board concludes that the claim of entitlement to an 
effective date prior to April [redacted], 1997, for entitlement 
to DIC has no basis under the law.  In circumstances such as this, 
where the law is dispositive, the claim may be denied because 
of the absence of legal merit or the lack of entitlement 
under law.  See Sabonis, supra.


ORDER

Entitlement to an effective date prior to April [redacted], 
1997, for DIC is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

